Exhibit 32.1 CERTIFICATIONS UNDER SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned officers, Richard W. Kramp, Chief Executive Officer of Synovis Life Technologies, Inc., a Minnesota Corporation (the “Company”), and Brett Reynolds, Chief Financial Officer of the Company, each hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (i) the Quarterly Report on Form 10-Q of the Company for the quarterly period ended January 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 3, 2011 By: /s/ Richard W. Kramp Name: Richard W. Kramp Title: Chief Executive Officer Date: March 3, 2011 By: /s/ Brett Reynolds Name:Brett Reynolds Title:Chief Financial Officer
